DETAILED ACTION
This action is in response to claims filed 06 December 2021 for application 14/215877 filed 17 March 2014. Currently claims 1, 3, 4, 6, 8 and 9 are pending.
Applicant’s amendments and arguments have overcome the objections as well as the 112b and 112d rejections.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3, 4, 6, 8 and 9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of performing experimental manipulations without significantly more. 
Regarding claim 1, 
In step 1, the claim is directed to the statutory category of a method.
In step 2a prong 1, Claim 1 recites: inputting a dataset…, applying generalized local learning…, experimentally manipulating T, determining pre- and post-manipulation values…, input the manipulation values…, outputting the local causal pathway of T… Steps 2 and 3 are in the alternative and only one is being considered. The limitations of inputting, applying, manipulating, determining and outputting, as drafted, are a process that, under its broadest reasonable interpretation, covers mathematical concepts. That 
In step 2a prong 2, this judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements of a “computer”. The computer in the claim is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of manipulating a variable) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Please see MPEP §2106.04.(a)(2).III.C. Additionally, “optimizing” and “big data dataset” in the preamble do not hold any patentable weight and amount to intended use of the method. The claim is directed to an abstract idea.
In step 2b, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “using a computer” to perform the inputting, applying, manipulating, determining and outputting steps amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component which cannot provide an inventive concept. Please see MPEP §2106.05(b) and (f). The claim is not patent eligible.
claim 3, 
In step 1, the claim is directed to the statutory category of a method.
In step 2a prong 1, Claim 1 recites: inputting a dataset…, applying TIE*…, creating a list…, forming a catalogue…, creating a list of effects…, creating a list  of direct causes…, creating a list of direct effects…, outputting the local causal pathway of T… The limitations of inputting, applying, creating, forming, and outputting, as drafted, are a process that, under its broadest reasonable interpretation, covers mathematical concepts. That is, other than reciting “a computer”, nothing in the claim elements precludes the steps from being considered mathematical concepts. If a claim limitation, under its broadest reasonable interpretation, covers a mathematical concept but for the recitation of generic computer components, then it falls within the “mathematical concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
In step 2a prong 2, this judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements of a “computer”. The computer in the claim is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of manipulating a variable) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Please see MPEP §2106.04.(a)(2).III.C. Additionally, “optimizing” and “big data dataset” in the preamble do not hold any patentable weight and amount to intended use of the method. The claim is directed to an abstract idea.
step 2b, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “using a computer” to perform the inputting, applying, creating, forming, and outputting steps amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component which cannot provide an inventive concept. Please see MPEP §2106.05(b) and (f). The claim is not patent eligible.
Regarding claim 4, it recites additional steps of identifying all causes of and effects… and all variables in the list are manipulated… respectively. These limitations still amount to the same abstract idea of mathematical concepts. No additional elements are present that would amount to integration into a practical application or significantly more than the abstract idea.
Regarding claim 6, 
In step 1, the claim is directed to the statutory category of a method.
In step 2a prong 1, Claim 1 recites: inputting a dataset…, applying TIE*…, creating a list of variables…, performing experimental manipulation…, outputting the local causal pathway of T… The limitations of inputting, applying, creating, performing, and outputting, as drafted, are a process that, under its broadest reasonable interpretation, covers mathematical concepts. That is, other than reciting “a computer”, nothing in the claim elements precludes the steps from being considered mathematical concepts. If a claim limitation, under its broadest reasonable interpretation, covers a mathematical concept but for the recitation of generic computer components, then it 
In step 2a prong 2, this judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements of a “computer”. The computer in the claim is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of manipulating a variable) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Please see MPEP §2106.04.(a)(2).III.C. Additionally, “optimizing” and “big data dataset” in the preamble do not hold any patentable weight and amount to intended use of the method. The claim is directed to an abstract idea.
In step 2b, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “using a computer” to perform the inputting, applying, creating, performing, and outputting steps amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component which cannot provide an inventive concept. Please see MPEP §2106.05(b) and (f). The claim is not patent eligible.
Regarding claim 8, 
In step 1, the claim is directed to the statutory category of a method.
step 2a prong 1, Claim 1 recites: inputting a dataset…, applying generalized local learning…, performing experimental manipulation…, deciphering causal roles…, and outputting the local causal pathway of T… The limitations of inputting, applying, performing, deciphering, and outputting, as drafted, are a process that, under its broadest reasonable interpretation, covers mathematical concepts. That is, other than reciting “a computer”, nothing in the claim elements precludes the steps from being considered mathematical concepts. If a claim limitation, under its broadest reasonable interpretation, covers a mathematical concept but for the recitation of generic computer components, then it falls within the “mathematical concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
In step 2a prong 2, this judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements of a “computer”. The computer in the claim is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of manipulating a variable) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Please see MPEP §2106.04.(a)(2).III.C. Additionally, “optimizing” and “big data dataset” in the preamble do not hold any patentable weight and amount to intended use of the method. The claim is directed to an abstract idea.
In step 2b, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional 
Regarding claim 9, 
In step 1, the claim is directed to the statutory category of a method.
In step 2a prong 1, Claim 1 recites: inputting a dataset…, applying TIE*…, creating a list of variables…, performing experimental manipulation…, reconstructing the causal network…, and outputting the local causal pathway of T… The limitations of inputting, applying, creating, performing, reconstructing, and outputting, as drafted, are a process that, under its broadest reasonable interpretation, covers mathematical concepts. That is, other than reciting “a computer”, nothing in the claim elements precludes the steps from being considered mathematical concepts. If a claim limitation, under its broadest reasonable interpretation, covers a mathematical concept but for the recitation of generic computer components, then it falls within the “mathematical concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
In step 2a prong 2, this judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements of a “computer”. The computer in the claim is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of manipulating a variable) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional elements do not integrate the abstract 
In step 2b, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “using a computer” to perform the inputting, applying, creating, performing, reconstructing, and outputting steps amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component which cannot provide an inventive concept. Please see MPEP §2106.05(b) and (f)..The claim is not patent eligible.
Response to Arguments
Applicant's arguments filed 06 December 2021 have been fully considered but they are not persuasive. 
Applicant argues on pp14-21:
In step 2a prong 1, applicant argues that the physical experiments performed by humans or in an automated manner cannot be construed as an abstract idea. Examiner respectfully disagrees. The nature of the experiments is not reflected in the claim language. The extent of the experiment is a statement amounting to experimentally manipulating variable T. If there is an automated, computerized process that determines which variables to manipulate and then manipulates them in a physical way then that might be eligible subject matter which should be included in the claims. In their current 
In step 2a prong 2, applicant argues that the claims amount to a practical application as they optimize an iterative, computer-aided process. This amounts to an improvement in the abstract idea and not of a technological area. Similarly to step 2a prong1, if further detail is included in the claims to any of the physical experiments or how the improvements provided some technological improvement beyond just an abstract idea that may be helpful in overcoming the rejection.
In step 2b, Applicant argues on pp14-21 that the interpretation of Big Data and the extraordinarily complex nature of the method are impossible to perform in the human mind and are thus not directed to an abstract idea. Examiner respectfully disagrees as Big Data and the optimization of the method are merely mentioned in the preamble and are interpreted as an intended use/field of use which does not hold any patentable weight. Big data is not integrated into the claim in a way that prevents the broadest reasonable interpretation that amounts to an abstract idea without significantly more.
Conclusion
No art has been found that fairly discloses the limitations of claims 1, 3, 4, 6, 8 and 9 either alone or in combination.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

/ERIC NILSSON/           Primary Examiner, Art Unit 2122